Title: [Diary entry: 14 November 1770]
From: Washington, George
To: 

Wednesday 14th. The River began ⟨ ⟩e at a stand between Sunset & dark Night, & contind. for some ⟨ ⟩ so; falling only 2 feet by Sun ⟨ ⟩. About an hour by sun we ⟨ ⟩ our Incampment and reachd a ⟨ ⟩ above the Captening, (or Fox grape vine Creek) about 11 Miles; not finding ⟨the w⟩ater quite so strong as yesterday, ⟨lev⟩eling with a little assistance from ⟨ ⟩ind. About 2 or 3 Miles below ⟨Capte⟩ning I got out (on the West side) ⟨ ⟩kd through a Neck of as good ⟨ ⟩ as ever I saw, between that & ⟨ ⟩k; the Land on the Hill sides ⟨ ⟩s rich as the bottoms; than ⟨ ⟩ nothing can exceed. The bottom ⟨ ⟩ the Mouth of Captening appears ⟨ ⟩ equal goodness with the one below ⟨ ⟩.